Opinion by
Mr. Chief Justice McBride.
1. Unlike deeds made by the sheriff on sales of land for delinquent taxes, deeds made by that officer upon sales of land bid in by the county are not prima facie evidence of the regularity of the proceedings; and it is incumbent upon the party claiming under such a conveyance to show that every step necessary to vest a complete title in the county has been complied with: Ayers v. Lund, 49 Or. 303 (89 Pac. 806, 124 Am. St. Rep. 1046); Dufur v. Healy, 56 Or. 49 (107 Pac. 692); Rafferty v. Davis, 54 Or. 77 (102 Pac. 305).
■2. The defendant failed in this act at the very threshold. There is no evidence of any warrant ever having been issued by the County Court for the sale of property for delinquent taxes, nor of any notice of sale having been given; neither are the certificates which the law requires to be given to a purchaser on such sales produced. In short, there is an entire lack of any evidence tending to show that the lot in question was ever legally sold to or bid in by the county for delinquent taxes. Defendant Johnson seems to have relied wholly upon the sheriff’s deed made when the land was sold by the county, and upon the assessment-rolls and the entries by the clerk upon the record of delinquent tax sales; but .evidence of the facts which give life and validity to a sale, namely, the return of the sheriff upon the tax-roll, the warrant for collection of delinquent taxes, and proof of due notice of sale are all wanting. In the absence of these there is nothing to show that the county had any title to the property when it conveyed it to defendant.
*566The decree will therefore he reversed, and a decree entered here declaring plaintiff to be the owner in fee of the lot described, and quieting his title thereto.
Reversed: Decree Rendered.